05/04/2022


           IN THE SUPREME COURT OF THE STATE OF MONTANA                            Case Number: DA 21-0092



                                 No. DA 21-0092


STATE OF MONANA,

             Plaintiff and Appellee,

      v.

MICHAEL DUNNE,

             Defendant and Appellant.

                            GRANT OF EXTENSION

      Upon consideration of Appellee’s motion for a 30-day extension of time,

and good cause appearing therefor, Appellee is granted an extension of time to

and including June 5, 2022, within which to prepare, serve, and file the State’s

response brief.




CH                                                                     Electronically signed by:
                                                                          Bowen Greenwood
                                                                      Clerk of the Supreme Court
                                                                              May 4 2022